             Case 2:17-cv-00094-RAJ Document 213 Filed 01/03/19 Page 1 of 3




 1
                                                                             Honorable Richard A. Jones
 2

 3
                                  UNITED STATES DISTRICT COURT
 4                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 5

 6   ABDIQAFAR WAGAFE, et al.,
                                                              No. 2:17-cv-00094-RAJ
 7                                        Plaintiffs,
             v.                                               NOTICE OF CHANGE OF
 8                                                            ATTORNEY ADDRESS
     DONALD TRUMP, President of the United
 9   States, et al.,

10                                        Defendants.

11

12
             Please take notice of the following change of attorney address for Trina Realmuto,
13
     appearing pro hac vice on behalf of Plaintiffs, effective immediately:
14
     Former address:          Trina Realmuto
15                            American Immigration Council
                              100 Summer St., 23rd Fl.
16
                              Boston, MA 02110
17                            Tel: (857) 305-3600
                              Email: trealmuto@immcouncil.org
18
     Current address:         Trina Realmuto
19                            American Immigration Council
                              1318 Beacon Street, Suite 18
20
                              Brookline, MA 02446
21                            Tel: (857) 305-3600
                              Email: trealmuto@immcouncil.org
22
     DATED this 3rd day of January, 2019,
23
                                                        Respectfully submitted,
24
                                                        NORTHWEST IMMIGRANT
25                                                       RIGHTS PROJECT
26

                                                                       AMERICAN IMMIGRATION COUNCIL
                                                                                1318 Beacon Street, Suite 18
     Notice of Change of Attorney Address - 1                                         Brookline, MA 02446
     Case No. 2:17-cv-00094-RAJ                                                        Tel. (857) 305-3600
             Case 2:17-cv-00094-RAJ Document 213 Filed 01/03/19 Page 2 of 3




 1                                               s/ Matt Adams__________________
                                                Matt Adams, WSBA No. 28287
 2                                              615 2nd Avenue, Suite 400
                                                Seattle, WA 98104
 3
                                                (206) 957-8611
 4                                              (206) 587-4025 (fax)

 5                                               s/ Trina Realmuto
                                                Trina Realmuto
 6                                              AMERICAN IMMIGRATION COUNCIL
                                                1318 Beacon Street, Suite 18
 7
                                                Brookline, MA 02446
 8                                              (847) 305-3600

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                              AMERICAN IMMIGRATION COUNCIL
                                                                       1318 Beacon Street, Suite 18
     Notice of Change of Attorney Address - 2                                Brookline, MA 02446
     Case No. 2:17-cv-00094-RAJ                                               Tel. (857) 305-3600
             Case 2:17-cv-00094-RAJ Document 213 Filed 01/03/19 Page 3 of 3




 1                           CERTIFICATE OF ECF FILING AND SERVICE

 2   I certify that on January 3, 2019, I arranged for electronic filing of the foregoing document
     with the Clerk of the Court using the CM/ECF system, which will send notification of such
 3   filing to all parties of record:
 4

 5
                                                   s/ Trina Realmuto
 6                                                Trina Realmuto
                                                  1318 Beacon Street, Suite 18
 7                                                Brookline, MA 02446
                                                  (857) 305-3600
 8                                                Email: trealmuto@immcouncil.org

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                   AMERICAN IMMIGRATION COUNCIL
                                                                            1318 Beacon Street, Suite 18
     Notice of Change of Attorney Address - 3                                     Brookline, MA 02446
     Case No. 2:17-cv-00094-RAJ                                                    Tel. (857) 305-3600
